ORDER DISMISSING APPEALThis is a pro se appeal from an order, granting a motion to set aside a default judgment pursuant to NRCP 60(b). Eighth Judicial District Court, Clark County; Ronald J. Israel, Judge.Our review of the documents submitted to this court pursuant to NRAP 3(g) reveals a jurisdictional defect. Specifically, the notice of appeal appears to be untimely filed under NRAP 4(a) because it appears that it was filed before the entry of a final written judgment, and is therefore of no effect. See NRAP 4(a)(1) ; Rust v. Clark Cty. School District , 103 Nev. 686, 747 P.2d 1380 (1987). A premature notice of appeal filed before entry of a final, written judgment is of no effect, and a district court's oral pronouncement from the bench, a minute order, and even an unfiled written order are ineffective for any purpose. Accordingly, we conclude that we lack jurisdiction, and weORDER this appeal DISMISSED.